Quillian, Presiding Judge.
The finding that claimant’s injury did not arise out of and in the course of her employment was not without *840evidence to sustain it. Hence, the judgment of the superior court affirming the award of the State Board of Workmen’s Compensation is not subject to the attacks made thereon.
Argued January 12, 1978
Decided February 16, 1978.
Stow, Garvin & Glenn, James A. Glenn, Jr., for appellant.
Whelchel, Dunlap & Gignilliat, Weymon H. Forrester, for appellees.

Judgment affirmed.


Webb and McMurray, JJ., concur.